DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 have been considered by the examiner and been placed of record in the file.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 2, 4 and 13 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “image processing module”, coupled with such functional languages as “configured to”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 2, 4 and 13 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitations: passive incoherent millimeter-wave image PIM processing module 312 receives the reflected signal [0030]. Since the claimed millimeter wave image processing module  has ability to receive reflected signals, it is being interpreted as possessing structure.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 14-20 allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huguenin et al. (US 5227800 A).

Claim 1. Huguenin et al. disclose a passive incoherent millimeter-wave imaging system (FIG. 2) comprising: 
a receiver array including a plurality of receive modules configured to receive a scene signal reflected from a scene (read as the antenna/detector array 36 (Column 9 line 64).  FIG. 2 antennas, FIG. 4), wherein the scene signal is reflected in response to a plurality of incoherent communication signals being reflected off the scene (read as The detector is a staring array which does not require scanning to generate an image of the entire field of view; the signal provided by each element of the detector array corresponds to the illumination reflected from objects in a single portion of the field of view (Abstract)), and wherein the plurality of incoherent communication signals (read as thus providing substantially incoherent illumination from a number of sources (Column 5 lines 24-25)) are spatially and temporally incoherent at a point when reaching the scene (read as It has been discovered that radiation of this degree of incoherency, provided from spatially diverse sources which distribute the illumination over the field of view (Column 5 lines 26-29)); 
(read as The detector embodiments of FIGS. 6 and 7 can be employed in either active or passive systems (Column 12 lines 10-11)) incoherent (read as such sources will emit essentially incoherent radiation, as required according to one aspect of the invention (Column 17 lines 64-66)) millimeter-wave image processing module (read as millimeter wave sensor comprising an array of detectors is employed to detect contraband (Column 5 lines 4-5)) configured to construct a reconstructed scene based on the scene signal reflected from the scene (read as the array simply detects millimeter-wave energy reflected from objects in the field of view (FOV) (Column 11 lines 43-45)); and 
a display module configured to display the reconstructed scene (read as The output signals can be used to drive a video display unit or the like wherein each picture element (pixel) of the image corresponds directly to the corresponding portion of the field of view (Column 5 lines 9-12)).
Huguenin et al. do not explicitly disclose: and temporally incoherent
However, Huguenin et al. disclose: normal manufacturing tolerances on the components of these oscillators ensure that their resonant frequencies will vary sufficiently that an array of such sources will emit essentially incoherent radiation (Column 17 lines 63-66). Having different resonant frequency could also introduce a phase shift, which is a difference in time.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Huguenin et al. in order to realize all limitations of the current invention, namely the idea of using incoherent signals for imaging purposes.

Claim 4. The imaging system of claim 1, Huguenin et al. disclose,
wherein the passive incoherent millimeter-wave image processing module is configured to construct the reconstructed scene by: 
determining an inverse Fourier Transform of the scene signal reflected from the scene (read as the invention makes it particularly amenable to many image processing techniques, especially those involving Fourier transformation (Column 25 lines 14-16)).

Claim 5. The imaging system of claim 1, Huguenin et al. disclose,
wherein: 
the plurality of incoherent communication signals are received from a plurality of wireless communication devices (read as two source arrays, 162 and 164, are shown disposed to evenly illuminate the field of view; for example, the panels could be disposed on either side of the detector array (Column 7 lines 60-62)).

Claim 7. The imaging system of claim 5, Huguenin et al. disclose,
wherein: 
each communication device of the plurality of wireless communication devices produces an unsynchronized signal that is incoherent at the scene (read as normal manufacturing tolerances on the components of these oscillators ensure that their resonant frequencies will vary sufficiently that an array of such sources will emit essentially incoherent radiation (Column 17 lines 63-66)).

Claim 8. The imaging system of claim 7, Huguenin et al. disclose,
wherein: 
each communication device of the plurality of wireless communication devices produces a signal at the same or a different frequency (read as normal manufacturing tolerances on the components of these oscillators ensure that their resonant frequencies will vary sufficiently that an array of such sources will emit essentially incoherent radiation (Column 17 lines 63-66)).

Claim 9. The imaging system of claim 1, Huguenin et al. disclose,
wherein: 
each incoherent communication signal of the plurality of incoherent communication signals are based on different frequency sources (read as normal manufacturing tolerances on the components of these oscillators ensure that their resonant frequencies will vary sufficiently that an array of such sources will emit essentially incoherent radiation (Column 17 lines 63-66)).

Claim 10. The imaging system of claim 1, Huguenin et al. disclose,
wherein: 
the plurality of incoherent communication signals are received from a plurality of wireless devices (read as normal manufacturing tolerances on the components of these oscillators ensure that their resonant frequencies will vary sufficiently that an array of such sources will emit essentially incoherent radiation (Column 17 lines 63-66)).

Claim 11. The imaging system of claim 1, Huguenin et al. disclose,
wherein: 
the plurality of incoherent communication signals include at least three incoherent communication signals (read as The arrays consist of at least two point sources of millimeter-wave radiation; larger numbers of sources will provide more even illumination and are preferred (Column 7 lines 65-67)).

Claim 12. The imaging system of claim 1, Huguenin et al. disclose,
wherein: 
the receiver array is configured to receive the scene signal at a set of spatial frequencies (read as It has been discovered that radiation of this degree of incoherency, provided from spatially diverse sources which distribute the illumination over the field of view (Column 5 lines 26-29)); and 
the set of spatial frequencies are based on a distance and an angle between pairs of receiving modules (read as It has been discovered that radiation of this degree of incoherency, provided from spatially diverse sources which distribute the illumination over the field of view (Column 5 lines 26-29). FIG.2, signals from sources 162 and 64 will depend on distance and angle with respect of field of view target.).

Claims 2 and 3 are  rejected under 35 U.S.C. 103 as being unpatentable over Huguenin et al. (US 5227800 A) in view of Miao et al (CN 109581526 A) and further inview of Gopalsami et al. (US 2013/0257646 A1). 

Claim 2. The imaging system of claim 1, Huguenin et al. disclose,
wherein the passive incoherent millimeter-wave image processing module is configured to construct the reconstructed scene by: 
receiving the scene signal reflected from the scene (read as the array simply detects millimeter-wave energy reflected from objects in the field of view (FOV) (Column 11 lines 43-45)); 
Huguenin et al. do not explicitly disclose: determining a scene visibility of the scene signal reflected from the scene; and 
determining a sampled visibility using the scene visibility and a sampling function.
However, in the related field of endeavor Miao et al. disclose: view bright spatial frequency domain of the temperature distribution (measured visibility function), so as to realize real-time imaging for image inversion based on the visibility function (English translation).  The idea, of visibility of millimeter wave imaging using a visibility function, is clearly disclosed by Miao et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Huguenin et al. with the teaching of Miao et al. in order to a camera applied to millimeter-wave human body security inspection apparatus for real-time tracking of fast imaging method. (Miao et al. (English translation)).
The combination of Huguenin et al. and Miao et al. does not explicitly disclose: sampled visibility.
However, in the related field of endeavor Gopalsami et al. disclose: FIGS. 8A and 8B illustrate reconstructed image using 1/9th sampling: (a) relaxation method-based reconstruction of Hadamard space, and (b) reconstructed image [0018]. The idea, of using a sampling method to reconstruct an image, is clearly disclosed by Gopalsami et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Huguenin et al. and Miao et al. with the teaching of Gopalsami et al. in order to take fewer samples to achieve the image than required for conventional imaging (Gopalsami et al. [0024]).

Claim 3. The imaging system of claim 2, the combination of Huguenin et al., Miao et al. and Gopalsami et al. teaches,
wherein the sampled visibility is a product of the scene visibility  and the sampling function (Gopalsami et al.: read as FIGS. 8A and 8B illustrate reconstructed image using 1/9th sampling: (a) relaxation method-based reconstruction of Hadamard space, and (b) reconstructed image [0018]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huguenin et al. (US 5227800 A) in view of Wang et al. (CN 105216797 A). 

Claim 6. The imaging system of claim 5, Huguenin et al. do not explicitly disclose  wherein: 
the plurality of incoherent communication signals are received from the plurality of wireless communication devices in response to a distance between the receiver array and each wireless router of the plurality of wireless communication devices being less than a predetermined threshold.
However, in the related field of endeavor Wang et al. disclose: the camera can collect the image information with better quality under condition of different environmental brightness. pre-positive radar can be parameter is 77GHZ (GHz) millimeter-wave radar, and the radar of the front maximum detection distance can be 175 meters (English translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Huguenin et al. and Miao et al. with the teaching of Wang et al. in order to obtain high quality  millimeter imaging since detection is reliable within a certain distance (for example 175 meters in the case disclosed by Wang et al. (Wang et al. – English translation)

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huguenin et al. (US 5227800 A) in view of Gopalsami et al. (US 2013/0257646 A1). 

Claim 13. The imaging system of claim 1, Huguenin et al. do not explicitly disclose,
wherein the passive incoherent millimeter-wave image processing module constructs the reconstructed scene using spatial frequency sampling.
However, in the related field of endeavor Gopalsami et al. disclose: FIGS. 8A and 8B illustrate reconstructed image using 1/9th sampling: (a) relaxation method-based reconstruction of Hadamard space, and (b) reconstructed image [0018]. The idea, of using a sampling method to reconstruct an image, is clearly disclosed by Gopalsami et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Huguenin et al. with the teaching of Gopalsami et al. in order to take fewer samples to achieve the image than required for conventional imaging (Gopalsami et al. [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646